A justice of the peace was fined for not returning a recognizance taken by him, until the second day of the term.“ Ordered, that John Neal, Esq., one of the justices of the peace for the county of Lincoln, pay a fine of four dollars, for neglecting to return a recognizance taken by him and returnable to this Court; he not having delivered the same, or caused it to be delivered, until Wednesday, the second day of the term; and although present in Court, having given no sufficient excuse for his negligence ; and that he stand committed until the payment of the said fine.”